DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the closure (24)" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “the closure (24)” introduced in claim 2.  As such, it is suggested that claim 15 be amended to depend from claim 2, instead of claim 1, as claim 2 does provide antecedent basis for the language of claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussa et al (US 2009/0283119).  
At the outset, it is noted that according to the instant Specification, Applicant considers the inventive features of the claimed invention to include a single post processing device comprising both a cleaning station and a finishing (post-curing) station, which achieves the technical advantages of space saving as well as reducing the need to manually move the intended part from station to station.  Applicant points out that prior art processes involve physically separate tanks that not only take up additional physical space/surface area but also require manual user interaction with potentially harmful chemical cleaning agents (background).  While not currently required of instant claim 1, an additional benefit is that the claimed system is capable of replacing the need for multiple cleaning tanks, as the claimed system can utilize more than one cleaning fluid within a single related “tank.”  
All of these features are considered to be expressly satisfied by the system disclosed by Moussa, as explained below in detail.  
Claim 1 requires a cleaning station and finishing (post-curing) station in a single housing.  Moussa teaches a post processing system 10, which is a single housing capable of performing both cleaning and curing (abstract and Figures).  
Claim 1 requires that the cleaning station is physically below the finishing station.  It can be seen at least from Figure 5 of Moussa that the first fluid circulation device 62 is at the lower portion of the chamber and the radiation source 22 is at the relative upper portion of the same chamber.  The two relative sections are in fluid communication with each other, and thus the claimed requirement of a passage connecting the two sections is considered to be at least functionally satisfied.  
Claim 1 requires a holder mounted in the finishing section on which the shaped body can be suspended directly or indirectly.  Moussa teaches part retaining device 24 shown mounted in the chamber in at least Figure 6.  Such a part is considered capable of both directly and indirectly holding the intended parts to be post-processed.  
The main difference between instant claim 1 and the depicted embodiments of Moussa appears to be the means by which the cleaning function is performed.  
Claim 1 requires a cleaning basin, which is intended to hold a cleaning liquid, to be physically lifted up to the part in the finishing section to perform said cleaning, apparently by a submersion of the part in the cleaning liquid.  
The depicted embodiments in the Figures of Moussa alternatively show a cleaning of the parts by spraying with cleaning fluid 64 via an agitator of the type used in dishwashing machines(e.g., Fig. 6).  However, Moussa expressly teaches that further embodiments comprise alternative fluid circulation devices, including but not limited to spray nozzles, gravity-fed dispensers positioned above the part, or any other device that exposes the part to the cleaning fluid, wherein “exposes” means the cleaning fluid comes into physical contact with the part so that at least a portion of uncured build material on a surface of the part is removed by the cleaning fluid (par. 43).  Applicant’s Admitted Prior Art acknowledges that dipping such parts into cleaning tanks for cleaning is conventionally known in the art (par. 5, PGPub).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize cleaning via immersion as an alternative or supplemental means to spraying in the process and system of Moussa as Moussa clearly teaches any form of contact between the parts and the cleaning liquid to be suitable.  One of ordinary skill would have been further motived to do so given that such a technique is already conventionally known in the art, at least according to Applicant’s Admitted Prior Art and conventional wisdom.  
Given that the use of such a cleaning technique (immersion) in the process of Moussa is considered prima facie obvious, as discussed, one of ordinary skill would have been able to implement suitable means for performing such a function.  While dipping the parts in the cleaning liquid would require a lowering of the part into such a tank/basin, the alternative would bring the tank/basin up to the part, which is what is required of claim 1.  At least one of these means is considered to be necessitated by such an operation (immersion), and selection of either is considered prima facie obvious at least according to an “obvious to try” rationale.  Automation of an otherwise manual task is considered to be prima facie obvious.  This is considered to encompass both the claimed lifting apparatus as well as the control unit for performing the intended operation, noting that the closed system of Moussa is not operated by hand and thus, on its face, must involve a control unit.  Moussa teaches controller 60 which operates the cleaning and/or curing processes (par. 42 and Fig. 4).  
Regarding claims 2 and 15, Moussa does not expressly teach such active or passive closures between the cleaning and finishing stations because they are simply not necessary in the depicted embodiments.  However, given that the modification of the system of Moussa to accommodate cleaning via immersion may necessitate additional space/volume within the chamber (as a cleaning tank must be either raised up to the part retaining device and/or the part retaining device must be lowered down into such a cleaning tank).  While such partitions could be utilized for any number of reasons (it is noted that the instant application does not appear to disclose any technical benefit of such closures, other than merely requiring their presence), Moussa does specify that the cleaning solution should not be in contact with the part during the curing process, as uncured material suspended in the cleaning fluid could potentially cure onto the part, resulting in an undesirably coverage of the part with cured particles of previously removed build material (par. 46).  While a partition would not necessarily impact this issue, one of ordinary skill would understand that the same phenomena would likewise occur in such a basin/tank containing the cleaning liquid.  Therefore, one of ordinary skill in the art would be motivated to prevent the radiation from directly contacting the removed and uncured material in such a basin/tank, which could otherwise result in the buildup of cured material in said basin/tank.  Use of the partitions sufficient to block any such incoming radiation between the radiation source and the cleaning basin/tank would achieve such an objective, and thus the use of such closures/partitions between the cleaning basin/tank and the curing portion of the system are considered to be prima facie obvious.  Moussa similarly addresses this issue with regard to the substantially transparent surface 88, which may become occluded by such cured particles over time (par. 50).  A partition would not be suitable, as the entire point of the transparent surface 88 is to enable the radiation to pass through onto the part for curing; however, this is related to the issue of buildup of unwanted cured particles contained in the cleaning liquid.  Further regarding claim 15, the specific arrangement of the device of Moussa, as modified to address instant claims 1 and 2, is considered to necessitate that the relative upper and lower sections are defined according to such openings in the relative bottom and top walls, as the passage is defined by the transitional space between the relative upper and lower sections.  Absent a showing of criticality, any such distinctions are considered to amount to an obvious matter of design choice.  
Regarding claim 3, Moussa shows that the part retaining device 24 is mounted to be rotatable in a first and second axes (Fig. 6 and Par. 43).  During operation, this will encompass the vertical axis, as seen in Figure 6.  The implicit means of powering such rotations is considered to constitute the claimed motor.  Such rotation will have the effect of centrifuging off still adhering uncured liquid.  Moussa teaches that the part 26 may be rotated to allow the residual cleaning fluid on the part to be propelled away by the rotational forces (centrifugal) (par. 45).  
Further regarding claim 5, Moussa teaches rotation during cleaning (par. 43), and this operation is considered to be controlled via the controller 60.  
Regarding claim 4, Moussa teaches an embodiment wherein a container of cleaning fluid is used to supply cleaning fluid to the fluid circulation device (par. 20 and Fig. 11).  Such a container, in combination with the remainder of the fluid circulation path, is considered to encompass the instantly claimed feeding device and at least one container.  The cleaning operation is controlled by controller 60, as previously discussed.  Use of such a claimed flexible conduit in the system of Moussa, modified to clean via immersion, is considered prima facie obvious in order to necessitate the cleaning operation.  Flexible conduits, such as tubes and/or hoses, are conventionally known means of transporting liquids.  
Further regarding claim 6, Moussa teaches that some embodiments define a cleaning process in which the part is to be cleaned by two different fluids, wherein the second cleaning source may include a second container (par. 55).  Moussa teaches the use of a pump to supply the cleaning fluid as well as to return the fluid via a filter 68 (par. 44).  Moussa teaches that valves may be used to control the supply of cleaning fluid (par. 52).  
Regarding claim 7, Moussa teaches the use of a plurality of fluorescent lamps, as source of radiation, emitting long-wave UV radiation between 300 and 480 nm (par. 36).  The overlapping teachings constitute prima facie obviousness.  
Claim 8 essentially requires that the control unit is configured to operate the cleaning and curing (finishing) processes based upon property data related to the specific part to be post-processed, wherein said data is fed as input into the system, which then relied upon said data for the specific operation of the device.  
This is considered to be prima facie obvious insomuch as the mere selection of a compatible cleaning solution, considered to be fundamentally required of such an intended process, must inherently take into account at least one of such property data of the part to be treated.  
Automation of an otherwise manual process is also prima facie obvious, although it has already been established that Moussa teaches a fully automated process (see also, par. 42, lines 1-2).  
Regardless of this rationale, Moussa further expressly teaches that the post-processing steps take account of the material properties of the part to be treated (post-processed).  
In paragraph 42, Moussa teaches that the controller 60 automatically starts the cleaning and/or curing process in accordance with what is required for the part 26 (lines 21-24).  
At paragraph 54, specifically the passage bridging pages 7 and 8, Moussa teaches that RFID devices may be used to prevent undesirable mixing of cleaning fluids.  In a situation where the wrong type of cleaning fluid is inadvertently placed into the system by an operator, the RFID devices will enable the controller to prevent the release of the undesirable cleaning fluid into the post-processing system.  While the criteria qualifying any given cleaning fluid as “undesirable” may take into account several different factors (e.g., the cleaning fluid may not be physically useable within the given device), it is at least considered to encompass fluids either incompatible, or otherwise suboptimal, for use with the part to be treated.  Again, it is noted that the mere fact that the user is aware of fluids that are compatible for cleaning of the intended parts is, in and of itself, a selection criteria specific to such parts.  
At paragraph 46, Moussa teaches that cure times vary based upon the size, thickness, material properties, etc. of the part [to be cured] (lines 10-11).  
As such, and regarding claim 8, the fully automated system of Moussa is considered to be operated, at least in part, explicitly or otherwise implicitly based upon the various properties of the part to be treated.  
Regarding claims 9 and 10, it has already been established that Moussa teaches a fully automated system and process, based at least in part upon explicit or otherwise implicit properties of the part to be treated.   A means to manually input such data is considered to be prima facie obvious for any number of reasons, such as the fact that said data must be input into the system in the first place.  There is no inventive feature in specifying whether said data is entered manually other otherwise.  For example, software updates are prevalent in modern society (including prior to the filing of the instant application).  Thus, the notion of being able to “manually input” presumably “new” property data into the control system prior to operation of the post-processing device is considered to be well known.  Regardless, Moussa teaches a “smart” system capable of reading RFID tags containing product information, wherein the RFID reader device is able to write updated information to the RFID tag device to maintain current information on the RFID tad device (par. 54), which enables real time data management of the system and components.  While this is not directly related to the claimed properties of the shaped body (part to be treated), it shows that Moussa has considered a system and process capable of not only monitoring specific components of the system in real time, but is also capable of updated such information.  Given the fact that the entire purpose of such a system is to treat the shaped bodies, it would flow naturally for one of ordinary skill in the art to be able to update the properties of shaped body.  One of the main benefits of additive manufacturing is the ability to produce new and complex parts, which according to the very nature of the art are ever changing in design from one build to the next.  It has already been established that Moussa bases the cure times explicitly upon such property data of the part to be treated.  The logical conclusion, considered to be well within the purview of one having ordinary skill in the art, is that if the parameters of the parts to be manufactured can vary in size, thickness, material properties, etc., from build to build, the system must be able to account for such variations, meaning the system must be adaptable, as instantly claimed.  Thus the limitations of claims 9 and 10 must be at least implicitly (if not explicitly) required of the system of Moussa, or otherwise are considered to be prima facie obvious.  In other words, the Office suggests that the adaptability of claims 9 and 10 is at least implicitly required of Moussa.  To the extent that the specific technical means of inputting said data into the system of Moussa is not disclosed, they are otherwise considered to be obvious given that the technology to do so is widely known and prevalent (i.e. the physical means capable of performing the functions of claims 9 and 10 appear to be generic in nature and thus cannot be considered per se novel and/or nonobvious).  
Regarding claim 11, the part retaining device of Moussa is depicted in the figures as suspending the shaped body.  The entirety of the part is taught to be accessible to both the cleaning liquid as well as the radiation.  As Moussa at least teaches a functional equivalent of the limitations of claim 11, any perceived distinctions are considered to amount to an obvious matter of design choice (e.g., see MPEP 2144.04 VI. C. Rearrangement of Parts).  
Regarding claim 12, the part retaining device of Moussa is considered to be capable of containing a construction platform containing a plurality of shaped bodies in any relative orientation, inclusive of downwardly hanging (see Figures).  
Claim 13 requires a flap contained in the upper section of the housing in which the finishing station is accommodated, which enables access to the interior or the finishing station so as to suspend a shaped body on the holder and to allow removal of a finished (post-cured) shaped body therefrom.  Moussa clearly teaches that this function is achievable via door 14, which enables access to the interior of the system (Figures).  The door of Moussa is considered to be a functional equivalent to the claimed flap.  The distinction in relative location of said door is considered to amount to an obvious matter of design choice (MPEP 2144.04 VI. C.).  

Allowable Subject Matter
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 14 and 16 are believed to be directed toward allowable subject matter.  Claims 14 and 16 depend directly and indirectly, respectively, from instant claim 1 (claims 16 depends from claim 14).  
Claim 14 requires that the upper and lower sections, previously defined in instant claim 1, are detachably connected to each other, whereas claim 16 further requires that the control unit is housed in a detachable third section of the housing.  
While the Office has provided rationale as to why the system of claim 1 is nonobvious in view of the teachings of Moussa, Moussa clearly shows a self-contained single housing capable of performing the post-processing steps of cleaning and curing.  There is no prior art teaching or suggestion to make the single chamber system of Moussa a modular system comprised of detachable sections associated with each of the cleaning and finishing (curing) steps and related system components (claim 14), let alone a third detachable section containing the control unit (claim 16).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hull et al (US 5,234,636), in a similar invention related to stereolithography (title), teaches that part cleaning and post-curing may be accomplished in the SLA process by either the addition of other chambers in which these functions are to be performed, or by providing means such as a hinged shutter to isolate different areas of a single chamber vat where these functions are to be performed (col. 11, line 66-col. 12, line 3).  This is considered to be relevant to Applicant’s alleged inventive concept of combining functions, which are conventionally taught to take place in distinct tanks and chambers, into a single apparatus.  Hull clearly teaches partitioned regions within a single chamber as an alternative solution to multiple and distinct chambers.  Such a teaching is also considered to further support the position of the Office with respect to the rejection of claims 2 and 15, in that related prior art clearly teaches the use of partitions (related to the closure of claims 2 and 15) to define distinct functional positions (in this instance, additional regions at least for cleaning and/or curing) within a given chamber.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732